UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-0560 John Hancock Investment Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: July 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Sovereign Investors Fund As of 7-31-13 (Unaudited) Shares Value Common Stocks 97.1% (Cost $388,642,425) Consumer Discretionary 12.6% Hotels, Restaurants & Leisure 1.9% Marriott International, Inc., Class A 93,100 3,870,165 McDonald's Corp. 76,400 7,493,312 Media 2.3% Comcast Corp., Class A 293,200 13,217,456 Multiline Retail 2.3% Target Corp. 193,400 13,779,750 Specialty Retail 2.2% TJX Companies, Inc. 252,600 13,145,304 Textiles, Apparel & Luxury Goods 3.9% NIKE, Inc., Class B 206,000 12,961,520 VF Corp. (L) 51,000 10,047,000 Consumer Staples 11.1% Beverages 4.0% Diageo PLC, ADR (L) 49,800 6,241,434 PepsiCo, Inc. 137,425 11,480,485 The Coca-Cola Company 150,500 6,032,040 Food & Staples Retailing 3.2% CVS Caremark Corp. 165,600 10,182,744 Wal-Mart Stores, Inc. 112,400 8,760,456 Household Products 1.6% The Procter & Gamble Company 118,495 9,515,149 Tobacco 2.3% Philip Morris International, Inc. 152,150 13,568,737 Energy 10.8% Oil, Gas & Consumable Fuels 10.8% Chevron Corp. 167,000 21,023,630 Exxon Mobil Corp. 155,900 14,615,625 Occidental Petroleum Corp. 224,300 19,973,915 The Williams Companies, Inc. 256,800 8,774,856 Financials 14.3% Capital Markets 3.4% T. Rowe Price Group, Inc. 149,300 11,233,332 The Goldman Sachs Group, Inc. 53,300 8,742,799 Commercial Banks 3.6% Cullen/Frost Bankers, Inc. (L) 145,000 10,445,800 Wells Fargo & Company 256,400 11,153,400 Diversified Financial Services 2.1% JPMorgan Chase & Company 221,391 12,338,120 Insurance 4.0% ACE, Ltd. 139,400 12,738,372 Aflac, Inc. 182,000 11,225,760 Real Estate Investment Trusts 1.2% Essex Property Trust, Inc. 43,900 7,080,631 1 Sovereign Investors Fund As of 7-31-13 (Unaudited) Shares Value Health Care 15.7% Health Care Equipment & Supplies 2.4% Baxter International, Inc. 195,900 14,308,536 Health Care Providers & Services 4.6% AmerisourceBergen Corp. 272,800 15,896,056 UnitedHealth Group, Inc. 157,400 11,466,590 Pharmaceuticals 8.7% Johnson & Johnson 222,500 20,803,750 Novartis AG, ADR (L) 162,358 11,626,456 Pfizer, Inc. 340,500 9,952,815 Sanofi, ADR 182,500 9,395,100 Industrials 10.2% Aerospace & Defense 2.4% United Technologies Corp. 136,000 14,357,520 Industrial Conglomerates 1.9% General Electric Company 454,150 11,067,636 Machinery 3.5% Caterpillar, Inc. 55,476 4,599,515 Dover Corp. 118,900 10,182,596 Pentair, Ltd. 100,200 6,120,216 Professional Services 1.3% Robert Half International, Inc. 209,400 7,798,056 Road & Rail 1.1% Union Pacific Corp. 39,200 6,216,728 Information Technology 16.5% Communications Equipment 2.8% QUALCOMM, Inc. 259,000 16,718,450 Computers & Peripherals 3.7% Apple, Inc. 49,125 22,229,063 IT Services 3.4% IBM Corp. 104,500 20,381,680 Semiconductors & Semiconductor Equipment 2.1% Microchip Technology, Inc. (L) 312,500 12,418,750 Software 4.5% Microsoft Corp. 351,750 11,196,203 Oracle Corp. 471,700 15,259,495 Materials 2.3% Chemicals 1.3% Praxair, Inc. 65,800 7,907,186 Metals & Mining 1.0% Nucor Corp. 126,300 5,908,314 Telecommunication Services 2.3% Diversified Telecommunication Services 2.3% AT&T, Inc. 381,711 13,462,947 2 Sovereign Investors Fund As of 7-31-13 (Unaudited) Shares Value Utilities 1.3% Electric Utilities 1.3% NextEra Energy, Inc. 91,900 7,959,459 Yield (%) Shares Value Securities Lending Collateral 4.7% (Cost $27,705,531) John Hancock Collateral Investment Trust (W) 0.1995 (Y) 2,769,270 27,712,917 Par value Value Short-Term Investments 2.7% (Cost $16,124,000) Repurchase Agreement 2.7% Barclays Tri-Party Repurchase Agreement dated 7-31-13 at 0.070% to be repurchased at $15,610,030 on 8-1-13, collateralized by $13,601,100 U.S. Treasury Bond, 4.500% due 5-15-38 (valued at $15,922,342, including interest) $15,610,000 15,610,000 Repurchase Agreement with State Street Corp. dated 7-31-13 at 0.010% to be repurchased at $514,000 on 8-1-13, collateralized by $530,000 U.S. Treasury Note, 0.875% due 4-30-17 (valued at $528,841 including interest) 514,000 514,000 Total investments (Cost $432,471,956)† 104.5% Other assets and liabilities, net (4.5%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the fund. ADR American Depositary Receipts (L) A portion of this security is on loan as of 7-31-13. The value of securities on loan amounted to $27,499,274. (W) Investment is an affiliate of the fund, the advisor and/or subadvisor. This investment represents collateral received for securities lending. (Y) The rate shown is the annualized seven-day yield as of 7-31-13. † At 7-31-13, the aggregate cost of investment securities for federal income tax purposes was $433,706,528. Net unrealized appreciation aggregated $187,005,298, of which $187,005,298 related to appreciated investment securities and $0 related to depreciated investment securities. 3 Sovereign Investors Fund As of 7-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P.M
